Name: COMMISSION REGULATION (EC) No 3155/93 of 16 November 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 93 Official Journal of the European Communities No L 283/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3155/93 of 16 November 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 283/2 Official Journal of the European Communities 18 . 11 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59J 1.20 0702 00 101 0702 00 90j 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90 J 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 1 1 90J 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19J 1.160 0708 10 101 0708 10 90J 1.170 1.170.1 0708 20 101 0708 20 90J 1.170.2 0708 20 10) 0708 20 90) 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 07093000 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 101 ex 0804 40 90 J New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 3,75 155 29,00 7,17 25,02 1033 3,06 6980 8,05 2,93 61,42 2512 469,26 117,87 409,78 16892 49,57 115375 132,40 46,90 19,62 802 149,89 37,65 130,89 5395 15,83 36854 42,26 14,98 76,06 3111 581,14 145,98 507,48 20919 61,39 142882 163,84 58,08 27.80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 31.38 1 265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 78.28 3 243 603,41 149,73 524,15 21439 63,47 145707 168,14 60,04 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 122,57 5013 936,45 235,23 817,76 33710 98,93 230243 264,02 93,60 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 32,58 1 311 245,82 63,64 216,50 8 694 26,26 58568 71,55 24,98 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 72,04 2946 550,42 138,26 480,66 19813 58,15 135330 155,18 55,01 271,65 11 110 2075,39 521,34 1812,35 74708 219,25 510268 585,14 207,43 111,87 4575 854,67 214,69 746,34 30765 90,29 210134 240,96 85,42 140,96 5765 1076,96 270,53 940,46 38767 113,77 264788 303,64 107,64 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 136.32 5478 1024,80 266,38 897,97 36202 109,37 249 524 299,31 107,15 341.33 13959 2607,75 655,06 2277,23 93872 275,49 641 156 735,24 260,64 282,16 11539 2155,68 541,50 1882,46 77599 227,73 530008 607,78 215,46 70,35 2877 537,51 135,02 469,38 19349 56,78 132156 151,54 53,72 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 597,24 24693 4608,56 1140,32 3976,20 164183 486,99 1109159 1280,76 465,59 69.29 2833 529,36 132,97 462,27 19055 55,92 130153 149,25 52,91 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 56,97 2330 435,31 109,35 380,13 15670 45,98 107028 122,73 43,51 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 46.39 1897 354,44 89,03 309,52 12759 37,44 87145 99,93 35,42 41,93 1 715 320,38 80,48 279,77 11532 33,84 78 770 90,32 32,02 122,23 4998 933,82 234,57 815,46 33615 98,65 229594 263,28 93,33 18 . 11 . 93 Official Journal of the European Communities No L 283/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2:70.4 ex 0805 20 701 ex 0805 20 90 ) 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 080710 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90 | 2.170 ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas '  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 128,98 5275 985,41 247,53 860,51 35472 104,10 242279 277,83 98,49 29,84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,67 33,30 1362 254,47 63,92 222,21 9160 26,88 62565 71,74 25,43 18,95 775 144,78 36,36 126,42 5211 15,29 35596 40,81 14,47 86,66 3544 662,13 166,32 578,21 23835 69,95 162797 186,68 66,18 32,49 1329 248,27 62,36 216,80 8937 26,22 61042 69,99 24,81 38,27 1586 295,04 73,21 256,29 10482 31,03 71245 82,21 29,36 46,59 1905 355,97 89,42 310,86 12814 37,60 87523 100,36 35,58 47,53 1944 363,17 91,23 317,14 13073 38,36 89292 102,39 36,30 133,77 5470 1021,99 256,72 892,45 36789 107,96 251272 288,14 102,14 40,36 1650 308,38 77,46 269,30 11 101 32,58 75822 86,94 30,82 57,45 2349 438,98 110,27 383,34 15802 46,37 107930 123,76 43,87 147,66 6039 1 128,16 283,39 985,17 40611 119,18 277377 318,08 112,76 3,86 161 29,78 7,32 25,97 1070 3,12 7218 8,24 3,00 47,58 1946 363,53 91,31 317,45 13086 38,40 89379 102,49 36,33 130,09 5320 993,89 249,66 867,92 35777 105,00 244364 280,22 99,34 46,73 1911 357,07 89,69 311,81 12853 37,72 87792 100,67 35,69 239,04 9776 1826,27 458,76 1594,80 65741 192,93 449019 514,91 182,54 80,23 3281 612,99 153,98 535,29 22066 64,76 150713 172,83 61,26 247,86 9982 1864,34 485,74 1635,68 66149 198,97 438280 544,67 192,93 / 102,26 4136 802,32 197,13 685,71 27672 83,37 186134 221,74 77,70 133,01 5440 1 016,23 255,27 887,43 36581 107,36 249857 286,52 101,57 No L 283/4 Official Journal of the European Communities 18 . 11 . 93 Code CN code Description " Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 111 0809 40 191 2.200 0810 10 101 0810 10 90 2.205 081020 10 2.210 0810 40 30 2.220 0810 90 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis (including . Sharon fruit) Lychees 158,66 6488 1212,15 304,49 1058,52 43634 128,05 298027 341,76 121,15 103,13 4217 787,91 197,92 688,04 28362 83,23 193720 222,14 78,75 380,69 1 5 569 2908,46 730,60 2 539,82 104 697 307,26 715090 820,02 290,70 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1 883741 2301,55 803,54 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 109,55 4480 837,00 210,25 730,91 30130 88,42 205790 235,98 83,66 70,15 2869 535,97 134,63 468,04 19293 56,62 131778 151,11 53,57 135,80 5554 1037,54 260,63 906,03 37348 109,61 255096 292,53 103,70 507,61 20760 3965,47 971,23 3390,61 139681 417,68 939404 1090,83 393,84